"             Case 4:20-cv-00466-KGB Document 1 Filed 04/29/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF ARKANSAS
                                                                                     _,llif~
                                       CENTRAL DIVISION
                                                                                            APR 2 9 2020

    DAN WHITFIELD and GARY FULTS,                         )                      ~El W ~ C K , CLERK
                                         ...... Plaintiffs)                      By          DEPCLIIIIK

                                                          )
      V.                                                  )       Case No.   t/: 2.n-c.V- J,/{,(. - /(.f?r!J
                                                          )
    JOHN THURSTON, in his official capacity as            )
                          th
    Secretary of State for e State of Arkansas,
                                         ..... Defendant.)
                                                          )      This case assigned to District Judge
                                                                                          O
                                                                                                         Bttk.u
                                                                 and to Magistrate Judge _.Jy~~--,,,.-------
                                            C OM PLAINT

           COME NOW the Plaintiffs, Dan Whitfield and Gary Fults, and for their cause of action

    against the Defendant, John Thurston, in his official capacity as Secretary of State for the State

    of Arkansas, allege and state as follows, to-wit:

                                                 PARTIES

            I. The Plaintiffs in this action are conducting petition drives to appear on the Arkansas

    ballot as Independent candidates for the Arkansas general election for 2020.

            2. Plaintiff DAN WHITFIELD, is a resident of Bella Vista, Arkansas, a registered voter

    in the State of Arkansas, an Independent candidate for U.S. Senator from Arkansas for the 2020

    general election, and is currently conducting a petition drive for ballot access in Arkansas as an

    Independent candidate for U.S. Senator.

           3. Plaintiff GARY FULTS is a resident of Hensley, Arkansas, a registered voter in the

    State of Arkansas, an Independent candidate for State Representative for District 27 in Arkansas

    for the 2020 general election, and is currently conducting a petition drive for ballot access in

    Arkansas as an Independent candidate for State Representative for District 27.

           4. All the above-named individual Plaintiffs are citizens of the State of Arkansas and the

    United States of America, and registered voters of the State of Arkansas. Plaintiffs wish to
          Case 4:20-cv-00466-KGB Document 1 Filed 04/29/20 Page 2 of 13




support petition drives to have Independent candidates recognized for ballot access in the State

of Arkansas and the right to cast their votes effectively for Independent candidates in Arkansas

in the 2020 Arkansas General election and future Arkansas elections.

       5. Defendant JOHN THURSTON is the duly elected SECRETARY OF STATE FOR

THE STATE OF ARKANSAS (hereinafter referred to as Defendant Secretary), and is statutorily

responsible in his official capacity for certification of election results, maintaining State election

records, administering the election and voter registration laws of the State of Arkansas, pursuant

to Ark. Code Ann.,§§ 7-7-401, et seq. and 25-16-403. Specifically, the Defendant

SECRETARY has supervisory authority over all election officials or officers of the county

boards of election commissioners, is required to receive the returns from the county boards of

election commissioners and canvas and certify the election results, certify the nomination as to

independent candidates, maintain the State's election records, assist county officials with

conducting federal, state, and district elections, and has responsibility to promulgate, repeal or

modify such rules or regulations as he deems necessary to facilitate and assist in achieving and

maintaining uniformity in the application, operation, and interpretation of the State and Federal

election laws and a maximum degree of correctness, impartiality, and efficiency in

administration of the election laws, and to act as the chief state election official responsible for

coordination of state responsibilities so as to insure compliance with Federal election laws. The

aforesaid Defendant Secretary has offices in the Executive Office State Capitol, Suite 256, 500

Woodlane Avenue, Little Rock, Arkansas 72201.

                                  JURISDICTION AND VENUE

        6. This is an action for declaratory and injunctive relief to enjoin violation of Plaintiffs'

First and Fourteenth Amendment rights to actively engage in the exercise of their free speech,



                                                  2
          Case 4:20-cv-00466-KGB Document 1 Filed 04/29/20 Page 3 of 13




right to political association, right to petition, seek redress of grievances, cast an effective vote,

and equal protection and due process of the laws of the United States of America to qualify

Independent candidates for ballot access in 2020 in Arkansas. The jurisdiction of this Court is

invoked pursuant to Title 28, United States Code,§§ 1343(3), 1343(4), 2201, and 2202, and 42

U.S.C. § 1983. Venue of this Court is invoked pursuant to Title 28, U.S.C. § 1391. The rights,

privileges, and immunities sought to be declared and redressed are those secured by the First and

Fourteenth Amendments to the United States Constitution.

                         ALLEGATIONS COMMON TO ALL COUNTS

        7. This proceeding seeks a judgment declaring Ark. Code Ann. §§ 7-7-101, 7-7-103, and

7-7-203(c)(l ), as applied to the Plaintiffs for the 2020 Arkansas general election and for all

subsequent general elections in the State of Arkansas and the facts and circumstances relating

thereto, unconstitutional in that they violate in their application to the Plaintiffs herein for the

2020 Arkansas general election, and all subsequent Arkansas general elections, the First and

Fourteenth Amendments of the United States Constitution, and 42 U.S.C. § 1983. This

proceeding also seeks an injunction, both temporary and permanent, against Defendant

SECRETARY, prohibiting said Defendant from following and enforcing the provisions of Ark.

Code. Ann. §§ 7-7-101, 7-7-103, and 7-7-203(c)(l), as applied to the Plaintiffs herein for the

2020 Arkansas general election, and for all subsequent Arkansas general elections, to the extent

that said statutes set an unconstitutional early, unnecessary, and vague deadline of May 1, 2020,

coupled with an unnecessarily limited 90-day petitioning period, during election years for

Independent candidates, along with the loss and curtailment of the overwhelming majority of

petitioning time for the aforesaid 90-day petitioning period in 2020 because of the advent of the

Coronavirus (also known as and hereinafter referred to as "Covid-19"). Particularly, the



                                                   3
         Case 4:20-cv-00466-KGB Document 1 Filed 04/29/20 Page 4 of 13




aforesaid 90-day petitioning period is specifically impacted this year, and will be susceptible to

being impacted in future election years, by dangerous and deadly diseases such as Covid-19

and/or severe weather conditions.

       8. Covid-19 is a highly infectious disease that can spread from person to person and

result in serious illness and death. Right before the beginning of the aforesaid 90-day petitioning

period in Arkansas, on January 30, 2020, the World Health Organization declared that Covid-19

constituted a public health emergency of international concern. Thereafter, on January 31, 2020,

Alex M. Azar, Secretary of Health and Human Services, declared a nationwide public health

emergency in the United States retroactive to January 27, 2020. On February 27, 2020, the

Centers for Disease Control issued guidance recommending, among other things, that persons

practice "social distancing" to minimize contact with other people in order to slow the spread of

Covid-19. The World Health Organization declared Covid-19 to be a "global pandemic" on

March 11, 2020. Also on March 11, 2020, Governor Hutchinson declared an emergency, and on

March 13, 2020, he amended the emergency declaration to notify the citizens of Arkansas to take

precautions to prevent the spread ofCovid-19, including minimizing person-to-person contact

and the avoidance oflarge gatherings. Further, on March 13, 2020, President Donald Trump

declared a national emergency in the United States due to the Covid-19 outbreak retroactive to

March 1, 2020. On March 26, 2020, Governor Hutchinson amended the emergency declaration

and noted that the entire state of Arkansas is impacted by Covid-19 and therefore declared "the

entire state an emergency disaster area." In addition to other declarations and directives which

severely hindered the collection of petition signatures in Arkansas in 2020, Governor Hutchinson

on April 4, 2020, amended the emergency declaration so that "All Arkansas citizens must

observe proper social distancing." On April 17, 2020, Chief Judge D.P. Marshall, Jr., of the



                                                 4
          Case 4:20-cv-00466-KGB Document 1 Filed 04/29/20 Page 5 of 13




United States District Court for the Eastern District of Arkansas, filed Administrative Order Five

(that was concurred with by all active and senior judges for the Eastern District of Arkansas)

which, inter alia, noted that "[t]here are now more than sixteen hundred confirmed cases of

Covid-19 in Arkansas[,]" "[t)he peak in active cases statewide is expected in early May-a date

that has been pushed back as physical distancing has slowed the virus's spread[,]" and to

"maintain that pattern, public-health officials continue to recommend distancing, avoiding

gatherings of more than 10 people, and wearing masks in public." All the foregoing has greatly

and significantly restricted the ability to solicit petition signatures in Arkansas because of

restrictions and directives as to where individuals and groups of people can gather and circulate

among the public. However, despite the foregoing, both the Plaintiffs in the instant case have

continued to conduct their petition drives and have currently gathered petition signatures of

registered Arkansas voters which exceed half of the number of petition signatures required for

the political offices sought this year by the Plaintiffs.

        9. The laws in question which were stated in rhetorical paragraph 7 above, effective for

the 2020 Arkansas general election cycle, are as follows, to-wit:

                                      Ark. Code Ann.§ 7-7-101

The name of no person shall be printed on the ballot in any general or special election in this
state as a candidate for election to any office unless the person shall have been certified as a
nominee selected pursuant to this subchapter.

                                      Ark. Code Ann. §7-7-103

        (a)( 1) A person desiring to have his or her name placed upon the ballot as an
independent candidate without political party affiliation for any United States office other than
President of the United States or Vice President of the United States or state, county, township,
or district office in any general election in this state shall file, during the party filing period for
the year in which the election is to be held, a political practices pledge, an affidavit of eligibility,
and a notice of candidacy stating the name and title the candidate proposes to appear on the
ballot and identifying the elective office sought, including the position number, if any.



                                                    5
          Case 4:20-cv-00466-KGB Document 1 Filed 04/29/20 Page 6 of 13




              (2)(A) An independent candidate shall state the same position, including the
position number, if any, on his or her petition.

                       (B) When a candidate has identified the position sought on the notice of
candidacy, the candidate shall not be allowed to change the position but may withdraw a notice
of candidacy and file a new notice of candidacy designating a different position before the
deadline for filing.

        (b)(l)(A) The person shall furnish by 12:00 noon on May I of the year in which the
general election is to be held petitions signed by not less than three percent (3%) of the qualified
electors in the county, township, or district in which the person is seeking office, but in no event
shall more than two thousand (2,000) signatures be required for a district, county, or township
office.

                       (B) If the person is a candidate for state office or for United States
Senator in which a statewide race is required, the person shall file petitions signed by not less
than three percent (3%) of the qualified electors of the state or which contain ten thousand
(10,000) signatures of qualified electors, whichever is the lesser.

                (2) Each elector signing the petition shall be a registered voter, and the petition
shall be directed to the official with whom the person is required by law to file the petition to
qualify as a candidate and shall request that the name of the person be placed on the ballot for
election to the office mentioned in the petition.

                (3) Petitions shall be circulated not earlier than ninety (90) calendar days before
the deadline for filing petitions to qualify as an independent candidate unless the number of days
is reduced by a proclamation, ordinance, resolution, order, or other authorized document for a
special election under 7-11-101, et seq.

                 (4) In determining the number of qualified electors in any county, township, or
district or in the state, the total number of votes cast therein for all candidates in the preceding
general election for the office of Governor shall be conclusive of the number of qualified electors
therein for the purposes of this section.

                (5) If the number of days in which the petition for independent candidacy may be
circulated is reduced by a proclamation, ordinance, resolution, order, or other authorized
document for a special election under 7-11-101, et seq., the number of signatures required on the
petition shall be reduced proportionately.

                                 Ark. Code Ann.,§ 7-7-203(c)(l)

       (c)(l) The party filing period shall be a one-week period beginning and ending on the
following dates and times:




                                                  6
          Case 4:20-cv-00466-KGB Document 1 Filed 04/29/20 Page 7 of 13




               (A) For years in which the office of Governor will appear on the ballot at the
general election, beginning at 12:00 noon one (1) week prior to the first day in March and ending
at 12:00 noon on the first day in March; and

                (B) For years in which the office of President of the United State [sic] will appear
on the ballot at the general election, beginning at 12:00 noon on the first Monday in November
preceding the general primary election and ending at 12:00 noon on the seventh day thereafter.

        10. The aforesaid complained of laws which require a 90-day petitioning period serve no

compelling state interest and have unnecessarily impacted and interfered with Independent

candidates and citizens wishing to exercise their fundamental rights to political expression and

association and right to petition therefore because said 90-day petitioning period is adversely

impacted and effectively reduced by both bad weather and contagious and deadly diseases.

        11. Further, Independent candidates will be further disadvantaged in comparison to the

recognized political parties because Independent candidates are usually recognized not to gain in

strength until the voting public has had an opportunity to size up who the major political parties

are putting up as their nominees. Of further concern, many campaign issues that will be

important in the November 2020 general election have not yet crystalized in the public's mind,

so as to be a point of debate and contention among potential nominees of a political party.

        12. Arkansas's unnecessarily early aforesaid petition signature deadline for Independent

candidate petitions-which is more than six months before the general election in Arkansas in

2020, coupled with the limitation of ninety days to complete petitioning, is unconstitutional

because political interests of the voting public is significantly less at a time so distant from the

Arkansas general elections, not to mention the devastation caused on petitioning this year

because ofCovid-19. The laws in question are constitutionally unnecessary and vague, lack any

compelling state interest, and unequally and unfairly impacts in a discriminatory manner the

rights of Independent candidates, and potential voters supporting Independent candidates.



                                                   7
          Case 4:20-cv-00466-KGB Document 1 Filed 04/29/20 Page 8 of 13




Further, there has been no showing previously that Arkansas's general election ballot has been

cluttered by independent candidates.

        13. In the general election cycle in Arkansas for 2020, the Independent petition deadline

is May 1, 2020, while the general election is on November 3, 2020. If the complained of

Arkansas election statutes are enforced so as to deny the Independent candidates and individual

Arkansas registered voters who support those candidates full ballot access and right to a

constitutional Independent petition deadline and petitioning period, then the rights to political

association, First Amendment free speech, the right to cast one's vote effectively, equal

protection and due process of the laws of the United States of America, and free and equal

elections will be abridged and denied.

        14. Defendant SECRETARY has and will exercise his authority under color of state law

in enforcing the aforesaid state laws in such a manner as to be in an unlawful, discriminatory,

capricious, vague, and arbitrary manner, in violation of the First and Fourteenth Amendments to

the United States Constitution, and 42 U.S.C. § 1983, in that:

               A. By reason of said required action as set forth in rhetorical paragraphs 5, 9, 13,

and 14 above by said Defendant Secretary, through his agents, employees, and servants, the

Plaintiffs herein will be denied their rights to actively and effectively engage in the exercise of

their free speech, right to political association, seek redress of grievances, cast an effective vote,

and equal protection and due process of the laws of the State of Arkansas and the United States

of America;

                8. Said required action as set forth in rhetorical paragraphs 5, 9, 13, and 14 above

works to further no constitutional compelling state interest or political purpose for said state

election laws--other than to give advantage to the major established political parties. Plaintiffs'



                                                   8
           Case 4:20-cv-00466-KGB Document 1 Filed 04/29/20 Page 9 of 13




fundamental constitutional freedoms are or will be denied and abridged, the laws in question

work in an unequal, vague, and discriminatory manner in that they favor the established and

entrenched political parties, and the aforesaid statues in question are not framed in the least

restrictive manner necessary to achieve the legitimate state interests in regulating ballot access,

particularly as relating to the unnecessarily early and vague petition filing deadline and number

of petition signatures required.

          15. Plaintiffs herein will suffer immediate and irreparable harm in the event that the

complained of actions set forth in rhetorical paragraphs 5, 9, 13, and 14 hereinabove are allowed

to occur. The effect of the aforesaid complained of actions would be to effectively deny

Plaintiffs those rights enumerated hereinabove in rhetorical paragraph 14(A). Plaintiffs have no

adequate remedy at law for the denial of their rights and the impairment of the constitutional

rights, privileges, and immunities enjoyed by a citizen of the United States and the State of

Arkansas, and, unless a preliminary injunction and a permanent injunction are granted, Plaintiffs

will suffer great and irreparable harm.

                                                COUNTI

                  (Declaratory Relief - Right to Freedom of Political Association/

                          Right to Cast a Vote Effectively/Right to Petition)

          16. Plaintiffs reallege and restate each arrl evety material allegation as contained in the

Parties, Jurisdiction and Venue, and Allegations Common to All Counts hereinabove, am allege

and state in addition thereto as follows, to-wit:


          17. Plaintiffs have a fundamental right to political association protected by the First

Amendment to the U.S. Constitution, which includes both the right of individuals to associate for

the advancement of political beliefs and the right of individuals to vote for the candidates of their

choice.

                                                     9
         Case 4:20-cv-00466-KGB Document 1 Filed 04/29/20 Page 10 of 13




        18. Arkansas's statutory scheme, as described herein, is intended to and does restrict

Plaintiffs' access to the election ballot, particularly for the general election to be held on

November 3, 2020, because of the onset of the corona virus and its negative effect on petitioning.


        19. Arkansas's ballot restrictions unduly burden Plaintiffs' fundamental right to political

association for the advancement of political beliefs.


        20. Arkansas's ballot restrictions unduly burden Plaintiffs' right to cast their vote

effectively and to petition and to petition for redress of grievances and to achieve ballot access

for Independent candidates.


        21. Arkansas's restrictions are so significant of an encroachment upon Plaintiffs'

associational freedom that Plaintiffs are entitled to a judgment declaring Arkansas's statutory

scheme, as described herein, to be in violation of Plaintiffs' U.S. Constitutional right of freedom

of political association, right to cast their vote effectively, and right to petition.


                                               COUNT II

                               (Declaratory Relief- Equal Protection)

        22.     Plaintiffs reallege and restate each and every material allegaion as contained in the

Parties, Jurisdiction and Venue, Allegations Common to All Counts, and Count I hereinabove, aid

allege and state in addition thereto as follows, to-wit:


        23.     Plaintiffs have a right to equal protection of the laws under the Fourteenth

Amendment.


        24.     Arkansas's statutory scheme involving an unnecessarily early petition deadline and a

limited 90-day petitioning period, unequally and unfairly impacts in a discriminatory manner the




                                                    IO
         Case 4:20-cv-00466-KGB Document 1 Filed 04/29/20 Page 11 of 13




right of Independeit candidates and their supporters in Arkansas who seek petition signatures for

ballot access for Independent candidates in Arkansas.


        25.     Arkansas's discriminatory statutory scheme for ballot access for Independent

candidates and their supporters violates Plaintiffs' right to equal protection of the laws, is arbitrary

and capricious, seives no compelling State interest, and is unconstitutional on both its face and a;

applied to the 2020 general election in Arkansas.


        26.     Plaintiffs are entitled to a judgment declaring Arkansas's aforesaid statutory scheme

to be in violation of Plaintiffs' U.S. Constitutional right of equal protection of the laws.


                                               COUNT III

                                            (Injunctive Relief)

        27.     Plaintiffs reallege and restate each and every material allegaion as rontained in the

Parties, Jurisdiction and Venue, Allegations Common to All Counts, and Counts I and II

hereinabove, and allege and state in addition thereto as follows, to-wit:


        28.     Plaintiffs have suffered and will continue to suffer irreparable injury by the policy,

practice, cus:om, and usage of defendant's complained ofactions in this romplaint until the

defendant is enjoined by this Court.


        29.     Plaintiffs have no other adequate remedy at law to redress the grievances set forth in

this pleading other than this suit for injunctive relief.


                                        PRAYER FOR RELIEF

        Wherefore, premises considered, Plaintiffs demand judgment:


        1.      Declaring     Ark.    Code     Ann.,      §§   7-7-101,   7-7-103,   and   7-7-203(c)(l)

unconstitutional, both facially and as applied to the Plaintiffs herein for the 2020 Arkansas general

                                                     11
         Case 4:20-cv-00466-KGB Document 1 Filed 04/29/20 Page 12 of 13




election and all subsequent General elections in Arkansas and the facts and circumstances relating

thereto as set forth hereinabove in that they are in violation of the First and Fourteenth

Amendments to the United States Constitution and 42 U.S.C. 1983;


       2.      Further, declaring that the said required actions as set forth hereinabove pursuant

to Ark. Code Ann.,§§ 7-7-101, 7-7-103, and 7-7-203(c)(l), are illegal and unconstitutional when

considered in combination, particularly as applied to the facts of the case at bar in that they

establish an unnecessarily early and vague petition signature deadline and unnecessarily limited

petitioning period for Independent candidates for elective office in the State of Arkansas, which

results in a limited petitioning time period further removed from the general election, and during

a period of time when political interest among the voting public is lower and in a time when

petitioning has been adversely affected by Covid-19, so that it is in violation of the First and

Fourteenth Amendments to the United States Constitution, and 42 U.S.C. § 1983;


       3.      Permanently enjoining Defendant Secretary from enforcing Ark. Code Ann. §§ 7-

7-101, 7-7-103, and 7-7-203(c)(l), as applied to the Plaintiffs herein for the 2020 Arkansas general

election cycle, and for all subsequent Arkansas general election cycles, to the extent that said

statute set an unconstitutional early, unnecessary, and vague petition deadline for the formation of

a new political party, and an unconstitutionally high and unequal petition signature requirement

and petition signature period for Independent candidates;


       4.      Entering a preliminary and permanent injunction allowing the Plaintiffs to submit

a lesser required number of petition signatures at a later petition deadline date closer to the

general election in Arkansas on November 3, 2020, restraining, prohibiting, and enjoining the

Defendant Secretary to the instant action, his agents, employees, and servants, and all persons in

active concert and participation with them, from enforcing, applying, or implementing the

                                                  12
I   •            Case 4:20-cv-00466-KGB Document 1 Filed 04/29/20 Page 13 of 13




        aforesaid complained of state election law as applied to the instant Plaintiffs and all similarly

        situated individuals;

               5.      Awarding Plaintiffs the reasonable costs and expenses of this action, including

        attorney's fees pursuant to the Civil Rights Attorney's Fees and Awards Act of 1976, 42 U.S.C.

        § 1988; and

               6.      Granting Plaintiffs such further relief as to which they may be entitled and which

        the Court may deem equitable and just.

               Dated this 27 th day of April, 2020.

                                                      DAN WHITFIELD and GARY FULTS,
                                                      Plaint·


                                                             C. Linger, OBA#5
                                                       710 South Boston Avenue
                                                      Tulsa, Oklahoma 74119-4810
                                                      (918) 585-2797 Telephone
                                                      (918) 583-8283 Facsimile
                                                      bostonba sters<a).tulsacoxmail.com


                                                                       man, ABN # 2013-237
                                                      King Law Group, PLLC
                                                      300 North 6th Street
                                                      Fort Smith, Arkansas 72901
                                                      (901) 413-2625 Telephone
                                                      (479) 316-2252 Facsimile
                                                       william.hvman(iiJgmail.com
                                                      Counsel for Plaintiffs




                                                         13
